Citation Nr: 1758588	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 09-49 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a psychiatric disability. 

4. Entitlement to a compensable evaluation for dyshidrotic eczema. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1981 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In April 2013, June 2014, and January 2017, the Board remanded the claim for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998). The matter has returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss for VA purposes.

2. The Veteran's tinnitus did not manifest in-service, or within one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

3. The Veteran's psychiatric disability did not manifest in-service, or within one year after separation,  and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. For the entire period on appeal, the Veteran's dyshidrotic eczema has been manifested by less than five percent of the entire body and zero percent of exposed areas affected, and no more than topical therapy required during the past 12-month period. 



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017). 

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3. The criteria for service connection for psychiatric disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

4. The criteria for a compensable rating for dyshidrotic eczema have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a May 2008 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from Social Security Administration. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in October 2008, January 2009, and December 2015, with an addendum opinion added in March 2017. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Bilateral Hearing Loss 

To establish the presence of hearing loss for VA compensation purposes, the Veteran has to show his bilateral hearing loss constitutes a disability by proffering evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent (Maryland CNC Test). 38 C.F.R. § 3.385. 

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

At the outset, the Board concedes that the Veteran was exposed to some degree of noise during active service while working as a torpedoman and gunnermate. 

A review of the service treatment records show that the Veteran had normal ears and drums with no complaints, symptoms, signs, or diagnoses of bilateral hearing loss. In fact, the service records show the Veteran affirmatively denied any ear trouble while in service. The audiographs conducted at induction, separation, and throughout his service revealed normal findings. 

Post-service outpatient treatment records show that the Veteran did not complain of decreased hearing acuity for many years after separation from service. The treatment records are silent for any complaints, symptoms, or treatment of bilateral hearing loss. In fact, the treatment records show that the Veteran affirmatively denied any ear problems even in April 2008. 

In the October 2008 VA examination, the Veteran reported that he was exposed to gun noise while working as a torpedoman and gunnermate in service. On examination, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the right ear were 15, 15, 20, 25, 25 and for the left ear were 15, 10, 10, 20, 35, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech recognition ability was 100 percent in the right ear and 100 percent in the left ear. The examiner diagnosed mild sensorineural hearing loss at 4000 Hertz bilaterally but opined that the Veteran's bilateral hearing loss is not a result of noise exposure during military service as the record showed audiometric thresholds within normal limits on enlistment and discharge audiograms. 

The Board acknowledges the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupation specialty. In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C. § 1154 (a). Service incurrence of acoustic trauma has been demonstrated.

However, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

While the Board recognizes the Veteran's sincere belief in his bilateral hearing loss claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a hearing loss disability for VA compensation purposes during any period of his appeal. Indeed, as noted above, according to the objective evidence of record, the pure tone thresholds do not demonstrate sensorineural hearing loss as defined by VA regulations at any point during the appeal period. Here, the VA examination findings for the bilateral ears do not demonstrate disability, as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent. 38 C.F.R. §3.385 (2017).

The Board has considered the Veteran's assertions that his hearing problems are due to his military service. In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge. His assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of a disability such as hearing loss because they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Moreover, they are not always competent to diagnose themselves with a disability.

In this case, the question of whether there is an actual hearing loss disability is answered by audiometric testing, and not by lay diagnosis, or even the diagnosis of the examiner administering the testing. By regulation, VA defines what constitutes hearing loss, and does so by reference to audiometric findings and speech recognition scores. The fact that diagnostic testing is required to establish the requisite level of impairment to legally constitute hearing loss renders lay opinions concerning the presence of hearing loss incompetent. In other words, the Veteran is not competent to diagnose himself with bilateral hearing loss. Consequently, in light of the findings of the VA examination showing that the Veteran does not have a current hearing loss disability for VA compensation purposes, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of no probative value. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As there is no competent evidence of a current bilateral hearing loss disability, the Board concludes that the preponderance of the evidence is against granting service connection. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for bilateral hearing loss must be denied. See 38 U.S.C. § 5107 (b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

B. Bilateral Tinnitus

The Veteran contends that he is entitled to service connection for bilateral tinnitus. The Veteran reported that he currently has tinnitus, which he is competent to diagnose. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374  (2002). As such, a current disability has been shown.

Concerning the second element, the Veteran stated that he was exposed to loud noises in service as a torpedoman and gunnermate. These statements are competent, and there is no evidence that they are not credible. Therefore, the Board finds that the second element of service connection has been met. 

Turning to the third element, tinnitus has been held to be an organic disease of the nervous system, and is thus considered a chronic disease for VA purposes. Fountain v. McDonald, 27 Vet. App. 258, 271-72  (2015). As such, service connection based on continuity of symptomatology is applicable in this case. 

A review of the service treatment records show that the Veteran had normal ears and drums with no complaints, symptoms, signs, or diagnoses of tinnitus. In fact, the service records show the Veteran affirmatively denied any ear trouble while in service. The audiographs conducted at induction, separation, and throughout his service revealed normal findings with no references of ringing of the ears or other tinnitus-related symptoms. 

Post-service outpatient treatment records show that the Veteran did not complain of ringing in his ears. The treatment records are silent for any complaints, symptoms, or treatment of tinnitus. In fact, the treatment records show that the Veteran affirmatively denied any ear problems even in April 2008. 

In the October 2008 VA examination, the Veteran admitted that his tinnitus manifested five to ten years earlier, more than 10 years after service. The examiner opined that based on the Veteran's statement and records, his tinnitus is not a result of noise exposure during military service as the record showed audiometric thresholds within normal limits on enlistment and discharge audiograms with no complaints or symptoms of tinnitus. 

The Board finds that the VA examiner's opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, personally examined the Veteran, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, even the post-service treatment records show no signs, symptoms or treatment of tinnitus. In fact, in April 2008, the Veteran affirmatively denied any issues with his hearing. Then at the October 2008 VA examination, the Veteran admitted that his tinnitus manifested about ten years after service. Accordingly, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight. 

In regards to direct service connection, the Board finds the Veteran's tinnitus does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no medical nexus between active service and the current disability. The service treatment records are silent for any complaints, symptoms, or diagnosis of tinnitus during his active service. In fact, the Veteran had normal ears and drums at induction, separation, and throughout the service treatment records. Accordingly, the Board finds no medical evidence of a nexus between tinnitus and the in-service injury. Thus, service connection based on in-service occurrence is not warranted. 

As for presumptive service connection based on chronic disease and continuity of symptomatology, the Board finds the preponderance of the evidence does not support a finding that the Veteran's tinnitus, a chronic disease, manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran admitted that his tinnitus manifested at the earliest around 1998, more than ten years after his service. As there is no evidence of manifestation within the first post-service year, service connection for tinnitus based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In conclusion, although the Veteran has established a current disability and in-service incurrence of noise exposure, the preponderance of the evidence establishes that his bilateral tinnitus was not manifested during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


C. Psychiatric Disability

After a review of the record, the Board finds that although the Veteran has a current diagnosis of a psychiatric disability, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no in-service injury, event, or stressor, and no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a generalized diagnosis of schizoaffective disorder, depressive type, and as such the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence injury, event, or stressor. The service treatment records are silent for any complaints, symptoms, or diagnosis of any psychiatric condition during his service. Specifically, the service treatment records show normal psychiatric condition throughout his service treatment records, including induction and separation examination. Furthermore, there were no records of any "breakdowns" and general complaints of nervousness or anxiety. 

As for the third element, the Board finds that the evidence of record does not support a finding that the Veteran's current diagnosis of psychiatric disability manifested or otherwise originated during his period of service, or is otherwise related to his military service. For instance, in the December 2015 VA examination, the examiner opined that the Veteran's schizoaffective disorder is less likely as not caused by or a result of his military experiences, as there are no service treatment records to support the Veteran's allegation that he was separated due to mental health or that he had a "break down" in service. Then in the March 2017 addendum opinion, the examiner affirmed the December 2015 VA medical opinion, finding that the Veteran's military record and service treatment records do not show any reports of a psychological condition during his military service or shortly after his discharge. The Veteran had no psychological complaints until 1998, over 10 years after service. Further, the examiner opined that schizoaffective disorder is a mental disorder in which a person experiences a combination of schizophrenia symptoms, such as hallucinations or delusions, and mood disorder symptoms, such as depression or mania, such that it would be apparent to those around the Veteran. As the service treatment records are void of any references to any psychological symptoms, the examiner opined that it is less likely than not that any acquired psychiatric disability is etiologically related to the Veteran's active service. 

In addition, the examiner opined that the evidence of record does not clearly and unmistakably show that the Veteran had an acquired psychiatric disability that existed prior to his entry onto active duty. In support of this finding, the examiner stated that symptoms as alleged by the Veteran would not and could not have gone unnoticed, reported or diagnosed during the military. Moreover, even the Veteran denied pre-military mental problems during his induction examination. As such, the Veteran was cleared and presumed sound at entry into the military. 

The Board finds that the March 2017 VA examiner's opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Even the post-service treatment records show that no signs, symptoms or treatment of any psychiatric disability until 1998, 10 years after service. In fact, even in his application for Social Security disability benefits the Veteran stated that his alleged onset date for his psychiatric condition was May 1998, more than ten years after service. Accordingly, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight. 

The Board acknowledges the Veteran's lay statement that handling nuclear weapons and seeing a friend going overboard caused his psychiatric problems. However, such an opinion of nexus requires technical and medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records show a normal psychological condition during service and at separation. Further, no service treatment records reference any of the stressors or event as alleged by the Veteran. Even his post-service records show no complaints related to his psychiatric disability until 1998, over ten years after service. Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Thus, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's psychiatric disability and service. 

III. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's dyshidrotic eczema is rated under Diagnostic Code 7806. Pursuant to Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the prior 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

A 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. Id. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id. 

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period. Id. Finally, disabilities rated under Diagnostic Code 7806 can also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. Id.

The Veteran contends that his dyshidrotic eczema warrants a compensable rating. 

A review of the records show the Veteran's treatment is conservative at best. In the January 2009 VA examination, the examiner noted that the Veteran has a recurrent rash on the tops of both feet. The Veteran reported that he uses a moisturizer cream daily and Lidex twice a day. The Veteran confirmed that he never had electro-beam therapy, UVB or PUVA treatment, or systemic drugs or systemic reactions. On examination, he had no scarring and no disfigurement. He had a one-inch by one-inch eczematous rash on the top of his left foot and very minimal on the right foot. As such, the examiner found that the rash was present in less than one percent total body and zero percent exposed body. 

In the December 2015 VA examination, the Veteran's dyshidrotic eczema appeared to have improved. The Veteran reported that he has little trouble with eczema and has not used any medication for about one year. Further, the Veteran denies having any debilitating or non-debilitating episodes due to his dermatitis. However, in the past, he would use hydrocortisone cream during a bad flair-up. On examination, the Veteran's eczema covered less than 5 percent of his total body area and none in exposed area. 

Accordingly, after review of the evidence of record, the Board finds that due to the fact that the rash covers less than 5 percent of the entire body, zero percent of the exposed areas, and no more than topical therapy required during any 12-month period throughout the period on appeal, the evidence does not support a compensable rating for his service-connected eczema. Accordingly, a rating higher than 10 percent under Diagnostic Code 7806 is not warranted at any point during the appeal period in this case.

The Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability. 38 C.F.R. § 4.118 (2017).

The Veteran's statements describing his symptoms are considered to be competent evidence. Charles v. Principi, 16 Vet. App. 370 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). However, the Board finds that the Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints. The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria. For these reasons, greater evidentiary weight is placed on the examination findings and VA treatment records in regard to the type and degree of impairment.

In sum, because the preponderance of the evidence is against the Veteran's claim for increase, the benefit-of-the-doubt doctrine is not for application, and the claim for a compensable rating for dyshidrotic eczema must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a psychiatric disability is denied. 

Entitlement to a compensable evaluation for dyshidrotic eczema is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


